DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10957159 and claims 1-20 of U.S. Patent No. 10867479. Although the claims at issue are not identical, they are not patentably distinct from each other because the inventions are directed to substantially similar subject matter. For example, the subject matter claimed in the claim 1 in the instant application is anticipated by claims 1 and 2 in both U.S. Patent No. 10957159 and U.S. Patent No. 10867479.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. As summarized in the 2019 Revised Patent Subject Matter Eligibility Guidance, examiners must perform a Two-Part Analysis for Judicial Exceptions. 
Step 1
In Step 1, it must be determined whether the claimed invention is directed to a process, machine, manufacture or composition of matter. The instant invention encompasses two 
Step 2A
The claimed invention is directed to an abstract idea without significantly more. Claims 1-20 recite the rules for determining and counting a number of free spins in a free play bonus game for display, and providing corresponding game award. 
Claim 1. An electronic gaming machine comprising: 
at least one display device configured to display at least a plurality of reels and a sequential count up; 
a memory device; and 
a processor in communication with the at least one display device and the memory device, the processor executing instructions stored in the memory device, which cause the processor to, at least: 
determine, during a base game, that a free play trigger condition for a free play bonus game is satisfied; 
cause display of the sequential count up on the at least one display device, wherein the sequential count up is displayed as counting up from an initial numerical indicium to a final numerical indicium, the final numerical indicium being displayed at an end of the free play bonus game; and 
for each sequential count up, 
cause display of at least one spin of the plurality of reels on the at least one display device, wherein each spin of the plurality of reels is synchronized with each sequential count up from the initial numerical indicium to the final numerical indicium; 
determine whether an end trigger condition is met; and 
in response to determining the end trigger condition is met, cause display of the final numerical indicium at the end of the free play bonus game, the final numerical indicium representative of a total number of free spins, wherein display of the final numerical indicium at the end of the free play bonus game is a first display of the total number of free spins of the free play bonus game.
These rules are directed to how the free game is triggered, how a number of free spins is determined and displayed, and how the end condition of the free spins is determined. Therefore, the claimed invention is grouped as certain methods of organizing human activity.
This judicial exception is not integrated into a practical application because mere instruction to implement on a computer or mobile device, or merely using a computer or mobile device as a tool to perform the abstract idea, adding insignificant extra solution activity, and/or generally linking the use of the abstract idea to a technological environment or field of use is not considered integration into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the present claims include the additional elements other than the abstract idea which include an electronic gaming machine (EGM) with a display and a credit input mechanism. The electronic gaming machine (EGM) with a display and a credit input mechanism as presented are directed to the components amount to merely field of use type limitations and/or extra solution activity to provide an interface for the player to access the wagering game. The additional element(s) does/do not improve the functioning of the computer or provide any improvement to another technology or technical field. The claims do not recite any elements that appear to limit the invention to a particular machine. Thus the present claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Step 2B
Step 2B in the analysis requires us to determine whether the claims do significantly more than simply describe that abstract method. Mayo, 132 S. Ct. at 1297. We must examine the Alice, 134 S. Ct. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1298). The transformation of an abstract idea into patent-eligible subject matter "requires 'more than simply stat[ing] the [abstract idea] while adding the words 'apply it."' Id. (quoting Mayo, 132 S. Ct. at 1294) (alterations in original). "A claim that recites an abstract idea must include 'additional features' to ensure 'that the [claim] is more than a drafting effort designed to monopolize the [abstract idea].'" Id. (quoting Mayo, 132 S. Ct. at 1297) (alterations in original). Those "additional features" must be more than "well-understood, routine, conventional activity." Mayo, 132 S. Ct. at 1298.
The present claims include the additional elements other than the abstract idea which include an electronic gaming machine (EGM) with a display and a credit input mechanism in all claims. By failing to explain how these devices are different from the conventional computer, it is reasonable that the broadest reasonable interpretation of these devices in claim 1 is limited to a computer implementation. The generically claimed display, processor, and credit input mechanism of claim 1, constitute generic computers claimed at a high level of generality and well-known, conventional gaming machines (US20010031659, para 31, “Many of the details of operating conventional gaming devices such as reel-based slot machines, video-based poker games, coin acceptors, card readers (credit, debit, smart, etc.) are well known and are not important to the teachings of the present invention other than in a functional approach”). Claims 1-20 merely implement the rules on how the free game is triggered, how a number of free spins is determined and displayed, and how the end condition of the free spins is determined “by generic computers specified at a high level of generality.” Thus the present claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 8, 9, 13, 15, 18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by BERMAN [US20170178460].
Regarding claim 1, BERMAN discloses an electronic gaming machine (Fig. 10) comprising: 
at least one display device configured to display at least a plurality of reels (Fig. 10, 1030) and a sequential count up (Fig. 10, free spins meter in 1022); 
a memory device; and 
a processor in communication with the at least one display device and the memory device, the processor executing instructions stored in the memory device, which cause the processor to, at least: 
determine, during a base game, that a free play trigger condition for a free play bonus game is satisfied (Fig. 6, 600 “Triggering event in primary game”); 
cause display of the sequential count up on the at least one display device, wherein the sequential count up is displayed as counting up from an initial numerical indicium to a final numerical indicium, the final numerical indicium being displayed at an end of the free play bonus initial free spins =X”, 618, “increment spins based on dice roll”, and 620, “Y = total remaining free”); and 
for each sequential count up, 
cause display of at least one spin of the plurality of reels on the at least one display device, wherein each spin of the plurality of reels is synchronized with each sequential count up from the initial numerical indicium to the final numerical indicium (Fig. 6, 606, “spin reels”); 
determine whether an end trigger condition is met (Fig. 6, 612, “”7” occur?” and 614, “1st roll?”); and 
in response to determining the end trigger condition is met, cause display of the final numerical indicium at the end of the free play bonus game, the final numerical indicium representative of a total number of free spins, wherein display of the final numerical indicium at the end of the free play bonus game is a first display of the total number of free spins of the free play bonus game (Fig. 10, free spins meter in 1022, and Fig. 6, 620, “Y = total remaining free”).
Regarding claim 5, BERMAN discloses the electronic gaming machine of claim 1, wherein the instructions further cause the processor to determine, during the base game, that the free play trigger condition is satisfied, wherein the free play trigger condition is a predetermined symbol combination occurring on the plurality of reels during the base game ([0037], “As merely an example of such a triggering event, assume the game 100 represents a slot game, in which case the presentation of a predetermined number of a particular symbol may trigger the roll dice feature 104. As a more particular example, the trigger 102 may involve obtaining three established bonus symbols anywhere on the presented “reels” or other display segments of the primary gaming event 100”).
Regarding claim 8, BERMAN discloses the electronic gaming machine of claim 1 further comprising a credit input mechanism including at least one of a card reader, a ticket reader, a bill acceptor, and a coin input mechanism, the credit input mechanism configured to receive a credit wager, wherein the base game is initiated in response to an input being received at the A wager acceptor 1024 is operative to receive wager tokens, coins, bills, credit/debit cards, coupons, smart cards, prepaid casino cards, electronic fund transfer (EFT), tickets, and the like”).
Regarding claims 9 and 13, please refer to the claim rejections of claims 1 and 5.
Regarding claims 15 and 18, please refer to the claim rejections of claims 1 and 5.
Regarding claim 20, BERMAN discloses the method of claim 15, further comprising determining the total number of free spins for the free play bonus game based upon a number generated by a random number generator (Fig. 6, 610, “ROLL DICE” and [0088], “a random number(s) may be determined on each roll of the dice or certain rolls of the dice to toggle the safe mode on”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over BERMAN, in view of Hoffman et al. [US20100137056], hereinafter Hoffman.
Regarding claim 2, BERMAN discloses the electronic gaming machine of claim 1. However, BERMAN does not disclose wherein the instructions further cause the processor to: determine, after each sequential count up, a current tier of free spins based on a currently displayed numerical indicium on the at least one display device; and provide, based on the current tier of free spins, a game enhancement associated with the current tier.
Nevertheless, Hoffman teaches a plurality of tiers or stages in the triggered group bonus event, wherein each tier includes a plurality of free spins of the community reels and each tier is there are a plurality of tiers or stages in the triggered group bonus event, wherein each tier includes a plurality of free spins of the community reels. For example, the triggered group bonus event includes five tiers, wherein each tier includes five free spins of the community reels. In one embodiment, each tier is associated with a progressive award.”).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the gaming machine disclosed by BERMAN, to have the tiers in the free spin event, as taught by Hoffman, in order to include various ways to provide multiple different kinds of award to the players during the free spin event to make it more fun to play.
Regarding claims 10 and 16, please refer to the claim rejection of claim 2.
Claims 3, 4, 11, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over BERMAN, in view of FUJIMOTO et al. [US20090017897], hereinafter FUJIMOTO.
Regarding claim 3, BERMAN discloses the electronic gaming machine of claim 1. However, BERMAN does not disclose wherein the instructions further cause the processor to: cause display of a central animation on the at least one display device, wherein the central animation illustrates an activity associated with a time threshold corresponding to success in the activity; determine whether the total number of free spins is greater than or equal to the time threshold; cause display of a bonus animation on the at least one display device in response to determining the total number of free spins is greater than or equal to the time threshold; and determine a game output in response to determining the total number of free spins is greater than or equal to the time threshold.
Nevertheless, FUJIMOTO teaches a central animation on the at least one display device, wherein the central animation illustrates an activity associated with a time threshold corresponding to success in the activity; determine whether the total number of free spins is greater than or equal to the time threshold; cause display of a bonus animation on the at least FIGS. 49A and 49B are examples of images showing award increasing effects 1 displayed on the main display 4 and the sub display 3. The images indicate selection of a specific symbol combination and an increase of award as a result of lottery, which is performed when accumulated points have reached a predetermined threshold after occurrences of a predetermined symbol” and [0293], “Marks 151, 152, and 153 indicate that accumulated points have reached the predetermined threshold as a result of counting a point for an occurrence of the predetermined symbol "RANKUP!"”).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the gaming machine disclosed by BERMAN, to have the number of occurrences of an event as threshold to trigger award and display animation effect, as taught by FUJIMOTO, in order to include various ways to provide multiple different kinds of award to the players during the free spin event to make it more fun to play.
Regarding claim 4, the combination of BERMAN and FUJIMOTO discloses the electronic gaming machine of claim 3, wherein the game output is at least one of i) at least one additional free spin, ii) an additional bonus game different from the free play bonus game, iii) a change to at least one symbol displayed on the plurality of reels, iv) addition of an award multiplier in the base game, v) addition of one or more wild symbols in the base game, and vi) a jackpot (FUJIMOTO, Fig. 11, S43 and S44 “determine the number of additional games t”).
Regarding claims 11 and 12, please refer to the claim rejections of claims 3 and 4.
Regarding claim 17, please refer to the claim rejection of claim 3.
Claims 6, 7, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over BERMAN, in view of in view of INAMURA et al. [US20170032609], hereinafter INAMURA.
claim 6, BERMAN discloses the electronic gaming machine of claim 1, wherein the instructions further cause the processor to: determine the total number of free spins for the free play bonus game; and store the total number of free spins for the free play bonus game in the memory device. However, BERMAN does not disclose wherein the total number of free spins is unknown to a player of the free play bonus game. 
Nevertheless, INAMURA teaches in a like invention, the total number of free spins is unknown to a player of the free play bonus game (Abstract, “bonus random determination is executed based on a bonus random determination table for a number of times corresponding to the number of specific symbols rearranged, the right to run the bonus game obtained as a result of the bonus random determination is accumulatively stored in the running right stocking area of the storage device, and the bonus random determination is repeated for the awarded number of times of the free game” and [0013], “With this arrangement, the bonus random determination is executed when the right to run the free game is awarded, but the result of the bonus random determination is unknown until the end of the free game”).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the gaming machine disclosed by BERMAN, to have the total number of free spins unknown to a player of the free play bonus game, as taught by INAMURA, in order to maintain, during the free game period, the player's expectation on the bonus game awarded as a result of the bonus random determination executed when the right to run the free game is awarded.
Regarding claim 7, the combination of BERMAN and INAMURA discloses the electronic gaming machine of claim 6, wherein the instructions further cause the processor to determine the end trigger condition is met when the sequential count up reaches the total number of free spins stored in the memory device (BERMAN, Fig. 6, 612 and 622).
Regarding claims 14 and 19, please refer to the claim rejections of claim 6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUAN ZHANG whose telephone number is (571)272-1375. The examiner can normally be reached 8:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YINGCHUAN ZHANG/Primary Examiner, Art Unit 3715